Citation Nr: 1028282	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952.  
He died in February 2002.  The Appellant is his surviving spouse.  
She appealed to the Board of Veterans' Appeals (Board) from a 
December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
determining she had not submitted new and material evidence to 
reopen her cause-of-death claim.  The RO had previously 
considered and denied this claim in March 2003, and she did not 
appeal that earlier decision.

The Board has advanced this appeal of her petition to reopen this 
claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, however, the Board must remand the claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

Because the appellant did not appeal the RO's March 2003 decision 
initially considering and denying her cause-of-death claim, that 
decision is final and binding on her based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.1103.  So there has to be new and material evidence to 
reopen this claim to warrant further consideration of it 
on its underlying merits.  38 C.F.R. § 5108; 38 C.F.R. § 3.156.



Irrespective of what the RO determined, so, too, must the Board 
make this threshold preliminary determination of whether there is 
new and material evidence to reopen this claim, before proceeding 
further, because this initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims) and VAOPGCPREC 05-92 (March 4, 1992).  
If the Board determines there is no new and material evidence, 
that is where the analysis must end, and what the RO determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Under 38 C.F.R. § 3.159(b), VA is required to notify the 
Appellant of the evidence necessary to establish her claim.  And 
as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to this end, for petitions to reopen previously denied, 
unappealed claims, VA must notify the Appellant of the elements 
of her claim and of the definition of "new and material 
evidence."  Kent also requires that VA give the Appellant notice 
of precisely what evidence is necessary to reopen the claim, 
depending upon the basis of the previous denial.  The RO sent the 
appellant a letter in September 2005 indicating she needed to 
submit new and material evidence to reopen her claim, 
also defining new and material evidence, and indicating her claim 
previously had been denied in the March 2003 decision mentioned 
since the evidence of record at that time had failed to show the 
Veteran's death was related to military service.  Therefore, 
according to the letter, the evidence she submits must relate to 
this fact.  VA's Office of General Counsel, however, has issued 
informal guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).  So additional VCAA notice is 
needed to comply with Kent.

Furthermore, the Court also held in another precedent decision, 
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), that when 
adjudicating a claim for Dependency and Indemnity Compensation 
(DIC), so including for cause of death, VA must perform a 
different analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include:  (1) a statement of the conditions, if any, 
for which a Veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

Here, while the September 2005 notice letter generally addresses 
what is required to establish service connection for cause of 
death, the letter does not mention the Appellant's specific 
contention regarding progressive supranuclear palsy (PSP).  She 
believes the Veteran contracted this condition during his 
military service in May and November 1950, while visiting the 
island of Guam, and that it ultimately caused or contributed 
substantially or materially to his death.  But the letter does 
not mention that, at the time of his death, he did not have a 
service-connected disability, so, not only needs to show the PSP 
caused or contributed substantially or materially to his death 
(the certificate of death, incidentally, indicates he died 
naturally from aspiration pneumonia due to or as a consequence of 
Parkinson's disease), but also that the PSP was incurred in or 
aggravated by his military service.  The Court held in Hupp that 
the section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.  The 
September 2005 letter does not, however, so additional Hupp 
notice is needed as well.  



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Send the appellant an additional VCAA 
notice letter to comply with the Court's 
holdings in Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Hupp v. Nicholson, 21 Vet. App. 
342, 352 (2007).

2.  After giving her an opportunity to 
identify and/or submit additional evidence in 
response to this additional VCAA notice, 
readjudicate the Appellant's claim.  
If the claim is not granted to her 
satisfaction, send her and her representative 
a supplemental statement of the case (SSOC) 
and give them time to respond to it before 
returning the file to the Board for further 
appellate consideration of the cause-of-death 
claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



